Citation Nr: 9926149	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  94-35 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability evaluation in excess of 
10 percent for a psychoneurosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel 


INTRODUCTION

The veteran served on active duty from March to November 
1943.

In a September 1996 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claim for an increased 
(compensable) evaluation for the service-connected residuals 
of a fracture of the left mandible and a disability 
evaluation in excess of 10 percent for a psychoneurosis.  In 
a Joint Motion for an Order Vacating and Remanding in part, 
and for a Suspension of Further Proceedings, the veteran's 
representative and the General Counsel of the Department of 
Veterans Affairs (VA) requested that the Board's September 
1996 decision be vacated, and that the appeal be remanded to 
the extent that it denied an increased evaluation for a 
psychoneurosis.  The parties further requested the dismissal 
of the appeal with respect to the claim for an increased 
evaluation for the service-connected residuals of a left 
mandible fracture.  In a May 1997 Order, the United States 
Court of Appeals for Veterans Claims (Court) granted the 
motion and vacated that portion of the Board's decision which 
denied an evaluation in excess of 10 percent for a 
psychoneurosis.  

In March 1998, the case was REMANDED to the Regional Office 
(RO) for additional development.  The case is now, once more, 
before the Board for appellate review.  


FINDING OF FACT

The veteran's service-connected psychoneurosis (generalized 
anxiety disorder) is not currently productive of more than 
mild social and industrial impairment, or more than mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for a service-connected 
psychoneurosis (generalized anxiety disorder) is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. § 4.130 and Part 4, Code 9400 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In April 1993, a VA psychiatric examination was accomplished.  
At the time of evaluation, the veteran stated that he had 
been suffering from "a nervous disorder" ever since his 
discharge from service.  He additionally noted that he had 
been "getting Librium for 20 years."  According to the 
veteran, he had never been hospitalized for his psychiatric 
problems.  On mental status examination, the veteran was 
quiet and cooperative.  He responded to questions 
spontaneously, though his reaction time was on occasion 
somewhat long.  During the course of evaluation, the veteran 
displayed a memory problem.  His affect was appropriate, 
though he felt depressed.  The veteran stated that he had not 
married, and had no family or children.  Due to this, he felt 
a certain guilt.  The veteran stated that he experienced no 
feelings of hopelessness or worthlessness, nor was he 
paranoid, or subject to auditory hallucinations.  The 
veteran's attention and concentration were very poor, and he 
was able to recall only one out of three digits.  The 
pertinent diagnoses were mild organic brain syndrome, due to 
memory problems; generalized anxiety with depression; and 
anxiety neurosis.  In the opinion of the examiner, the 
veteran's social and vocational impairment was "mild to 
moderate."

During the course of VA outpatient treatment in July 1993, 
the veteran complained of "anxiety attacks" which interrupted 
his sleep.  He was alert and cooperative, and both coherent 
and relevant.  According to the veteran, he experienced a 
minor impairment of memory for recent events.  He further 
stated that, on a scale from 0 to 10, his depression was a "4 
or 5."  The veteran commented that he was sometimes awakened 
from sleep "sweating and anxious."  He did not, however, 
describe typical panic attacks.

On subsequent VA outpatient treatment in May 1994, the 
veteran gave a history of chronic anxiety.  He further stated 
that he was active in church affairs, and attended a 
recreation center, where he engaged in square dancing.

During the course of subsequent VA outpatient treatment in 
January 1997, the veteran stated that he had been seen in the 
mental hygiene clinic in the past, most recently, 
approximately 15 months previously.  He reported periods of 
anxiety, as well as tension and poor sleep, for which he took 
medication on an as-needed basis.  According to the veteran, 
these medications had proved "beneficial."  At the time of 
outpatient treatment, the veteran stated that he had never 
been hospitalized for psychiatric treatment, nor did he 
experience either suicidal or homicidal thoughts.  According 
to the veteran, he had been retired for 17 years, having 
worked for 30 years for the Post Office as a mechanic and 
mail handler.  On mental status evaluation, the veteran was 
alert and well oriented, as well as coherent and relevant.  
Based on pertinent clinical findings, it was recommended that 
the veteran be referred to psychiatry for "further evaluation 
and recommendations."

On VA psychiatric evaluation in March 1997, the veteran 
commented that he continued to suffer from "a nervous 
condition" characterized by night sweats, a nervous stomach 
and a "fast heartbeat."  The veteran denied any depressed 
mood, and likewise denied either hearing voices or seeing 
things.  According to the veteran, he experienced neither 
suicidal nor homicidal ideation.

On mental status examination, the veteran displayed no 
abnormal body movements.  His mood was euthymic, and his 
affect appropriate.  The veteran's speech was spontaneous, 
coherent, and relevant, with no sign of psychosis, and no 
suicidal or homicidal ideation.  At the time of evaluation, 
the veteran was alert and well oriented.  On tasks of 
abstract reasoning and proverb interpretation, he "did well."  
Insight and judgment were described as fair.  The pertinent 
clinical assessment was of "panic attacks by history."  

In September 1998, a VA psychiatric examination was 
accomplished.  At the time of examination, it was noted that, 
at the time of the veteran's last psychiatric evaluation in 
April of 1993, he was given a diagnosis of anxiety neurosis, 
generalized anxiety with depression, and organic brain 
syndrome (mild).  The veteran denied any significant change 
in his psychiatric condition for the past five years.  He 
stated that, while he did, in fact, come to the mental 
hygiene clinic at the Detroit VA Medical Center in 1997 for 
an intake evaluation, he had not followed up with treatment.  
The veteran gave a past history of the use of Librium and 
other Benzodiazepine medications for anxiety, but stated that 
he had not taken any of these medications for several years.  
According to the veteran, he felt "better without 
medication."  The veteran reported certain chronic problems 
with anxiety, as well as worry about his physical condition, 
and sleep difficulties.  He denied significant symptoms of 
hopelessness or suicidal ideation, and stated that his main 
problems were irritability and feeling "on edge" with others.  
According to the veteran, these symptoms had been mild and 
chronically present since the time of his active military 
service.  The veteran currently spent his days at a local 
Senior Citizen's Center where he ate his main meal and 
visited with others.  He reported that he was able to 
interact in an appropriate manner with other seniors, and had 
recently been bowling, and "taking day trips with seniors."  
The veteran stated that he visited his church regularly, and 
got involved in their activities, including square dancing.  
While the veteran lived alone, he remained active with other 
seniors, feeling somewhat more irritable and anxious with 
younger individuals.  

On mental status examination, the veteran was polite and 
cooperative.  His affect was calm, and he showed a full range 
of expression, though he became somewhat more anxious when 
talking about his physical problems.  The veteran's mood was 
described as "nervous."  He denied both auditory and visual 
hallucinations, or "problems with his thoughts."  There was 
no evidence of any former thought disorder, or of any 
psychosis.  Neither was there evidence of either suicidal or 
homicidal ideation.  With the exception of missing the date 
by one day, the veteran was fully oriented.  The pertinent 
diagnosis was generalized anxiety disorder, with a Global 
Assessment of Functioning score of 65.  

According to the examiner, a review of the veteran's records, 
as well as his interview, made it appear as if his symptoms 
were most consistent with a generalized anxiety disorder.  
Additionally noted was that the veteran's generalized anxiety 
disorder was characterized by "occupational and social 
impairment due to mild or transient symptoms."  In the 
opinion of the examiner, the veteran's anxiety was controlled 
with medication.  He was able to enjoy several activities, 
and to interact with others.  His current Global Assessment 
of Functioning score (of 65) was felt to be reflective of 
mild social impairment.  

Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998).  However, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, (see 
38 C.F.R. § 4.2), the regulations do not given past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board notes that, effective November 7, 1996, the 
schedular criteria for the evaluation of service-connected 
mental disorders underwent complete revision.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for his service-connected psychoneurosis 
(generalized anxiety disorder) be evaluated under the 
pertinent regulations effective both before and after the 
November 7, 1996 changes to the rating schedule.  Bernard v. 
Brown, 4 Vet. App. 384 (1995).

In that regard, the Board notes that, while on VA psychiatric 
examination in April 1993, the veteran stated that he felt 
"depressed," his social and vocational impairment was 
described as only "mild to moderate."  While during the 
course of subsequent outpatient treatment in January 1997, 
the veteran complained of anxiety and tension, as well as 
problems with "poor sleep," he further stated that he had 
never been hospitalized for treatment of his psychiatric 
disability.  In addition, his most recent treatment for 
psychiatric problems had taken place approximately 15 months 
earlier.

On psychiatric evaluation in March 1997, the veteran's mood 
was euthymic and his affect appropriate.  His speech was 
spontaneous, coherent, and relevant, and, once again, he 
displayed neither suicidal nor homicidal ideation.

On recent VA psychiatric examination in September 1998, the 
veteran denied any significant change in his psychiatric 
symptomatology for the past five years.  While in 1997, he 
had reported for an intake evaluation at the local mental 
health clinic, he had neither followed up with treatment, nor 
taken any medication "for several years."  Indeed, the 
veteran stated that he felt better without medication.  On 
mental status examination, there was no evidence of any form 
or thought disorder, or of suicidal or homicidal ideation.  
With the exception of missing the date by one day, the 
veteran was fully oriented.  In the opinion of the examiner, 
the veteran suffered from a generalized anxiety disorder 
characterized by "occupational and social impairment due to 
mild or transient symptoms."  Additionally noted was that the 
veteran's anxiety appeared to be mild and transient, and 
currently controlled with medication.  Reportedly, his 
current Global Assessment of Functioning score of 
65 reflected the presence of "mild social impairment."

The Board observes that, pursuant to those laws and 
regulations in effect prior to November 7, 1996, a 10 percent 
evaluation for service-connected generalized anxiety disorder 
is warranted where there is emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation, under those same laws 
and regulations, requires that the ability to establish or 
maintain effective and wholesome relationships with people be 
definitely impaired, and that flexibility, efficiency, and 
reliability levels be so reduced by reason of psychoneurotic 
symptoms as to result in definite industrial impairment.  
38 C.F.R. Part 4, Code 9400, effective from February 3, 1988 
to November 6, 1996.  Under the current schedular criteria in 
effect for the evaluation of service-connected psychiatric 
disorders, a 10 percent evaluation is warranted where there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  A 30 percent evaluation requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss 
(such as forgetting names, directions, or recent events).  
38 C.F.R. Part 4, Code 9400 (effective November 7, 1996). 

Based on the aforementioned, it is clear that the veteran 
experiences some degree of social and occupational 
(industrial) impairment as a result of his service-connected 
psychoneurosis (generalized anxiety disorder).  However, it 
is similarly clear that the veteran's service-connected 
psychiatric disorder is not more than 10 percent disabling.  
While on recent VA examination, the veteran was somewhat 
nervous and anxious, his anxiety was mild and transient, and 
well controlled with medication.  According to the examiner, 
his Global Assessment of Functioning score reflected only 
mild social impairment.  Moreover, his psychiatric disability 
was most representative of "occupational and social 
impairment, due to mild or transient symptoms," the current 
schedular criterion for a 10 percent evaluation.  38 C.F.R. 
Part 4, Code 9400 (effective November 6, 1996).  Based on 
such findings, the Board is of the opinion that, under either 
the "old" or "new" criteria for the evaluation of service-
connected mental disability, the veteran's service-connected 
psychoneurosis (generalized anxiety disorder) is adequately 
represented by the 10 percent evaluation presently in effect.  
As it is not shown that manifestations of the veteran's 
psychiatric disability more nearly approximate the criteria 
for a 30 percent evaluation than a 10 percent one, the 
criteria of 38 C.F.R. § 4.7 (1998) are not for application.  
Nor is it demonstrated that the veteran has experienced the 
marked interference with employment or frequent periods of 
hospitalization requisite to the assignment of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (1998).  
Accordingly, an increased rating is not warranted.  


ORDER

An evaluation in excess of 10 percent for a service-connected 
psychoneurosis (generalized anxiety disorder) is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

